DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending and under consideration.
Specification
The disclosure is objected to because of the following informalities:
Paragraph 0016, last line, what is meant by "may get via horizontal gene transfer"?
Paragraph 0030, the Brief Description does not define either "Chow" or "HFD" in the figure.
Paragraph 0042, line 11, what is meant by "that the he"?
Paragraph 0047, line 1, "describes" should be "described".
Page 14, the title of example 1, "Whole gnome" should be "Whole genome".
Paragraph 0053, lines 2-3, "used to be predicted" should be "used to predict".
Paragraph 0054, lines 7-8, contain an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Paragraph 0057, line 12, what is meant by "may get via horizontal gene transfer"?
Paragraph 0058, line 4, contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Paragraph 0065, line 9, "death" should be "dead".
Paragraph 0066, line 8, "and the cultured" should be "and then cultured".
Paragraph 0067, line 8, "maintain" should be "maintained".
Paragraph 0069, line 2, "subtracted the starting" should be "subtracted from the starting".
Paragraph 0070, lines 6, 9, 14, and 17, "after fed for" should be "after being fed for".
Paragraph 0071, lines 3, and 9, "after fed for" should be "after being fed for".
Paragraph 0072, lines 3, and 9, "after fed for" should be "after being fed for".
Paragraph 0075, line 2, "subtracted the starting" should be "subtracted from the starting".
Paragraph 0076, line 5, "after fed for" should be "after being fed for".
Paragraph 0078, line 10, "can further use" should be "can be further used".
Paragraph 0083, line 7, what is meant by "has simultaneously more effectively effects"?
Appropriate correction is required.
Claim Objections
Claim 8 is objected to because of the following:  "comprising" should be "comprises".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims are drawn to Parabacteroides goldsteinii DSM 32939.
Paragraph 0008 of the specification recites:
	To solve the foregoing problem, the present invention provides a method of preventing or treating obesity, comprising administering to a subject in need thereof a composition comprising an effective amount of the Parabacteroides goldsteinii (hereinafter referred to as P. goldsteinii) strain MTS01, a metabolite thereof, or the bacterial component thereof; wherein the P. goldsteinii  id DSM32939.

	The rest of the specification refers to the bacteria being claimed as P. goldsteinii strain MTS01.
	Because paragraph 0008 does not recite "wherein the P. goldsteinii  strain MTS01 is DSM32939", but merely "wherein the P. goldsteinii  is DSM32939", it is unclear in the instant claims if the bacteria is P. goldsteinii  strain MTS01.
	It is recommended that claims 1, 5, and 8 be amended to recite P. goldsteinii  strain MTS01 (deposited at Leibniz Institute DSMZ,  deposit number DSM32939).

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is unclear if "a chewing gum or a freeze-dried powder preparation" is one choice or two choices.  If two choices, then it is recommended that a comma be inserted immediately following "gum".

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        February 17, 2021